DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 5, 6, 19-22, 24, 25, 28, 35-38, 43-45, 49, 56-59, 61-75, and 77-131 are canceled.  Claims 1-4, 7-18, 23, 26, 27, 29-34, and 76 previously were withdrawn.  Claims 39-42, 46-48, 50-55, and 60 are under current examination.
Response to Arguments
	Applicant’s arguments filed 8/17/2020 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  Applicant’s citations of MPEP excerpts and case law are noted.  All rejections of claim 43 have been withdrawn in view of Applicant’s cancelation of this claim.
	On page 9 of 12 of Remarks, Applicant argues that Houze does not teach the use of soluble crystallization inhibitors including soluble PVP and an absorbent in the composition.  Applicant argues that the addition of Gueret does not cure the deficiency of Houze.
In reply, it is maintained that Houze teaches soluble PVP (see [0056]-[0059]) and that Gueret has been supplied for its teaching of an absorbent component as instantly claimed, carboxymethylcellulose, in polymer drug matrices (see Gueret column 5, lines 19-27 for instance).  Applicant characterizes Gueret’s teaching as limited to a hydrophobic polymer dispersed in an oil with various active agents as well as a water absorbing agent included.  Applicant contrasts Gueret’s product with the oily system with solid active agent particles and solid water-absorbing particles as in the4 instant invention.  
	Applicant notes that the instant claims have been amended to recite that the absorbent is a solid carboxymethylcellulose and that because Gueret allegedly teaches a requirement for solid particles, Gueret does not teach soluble carboxymethylcellulose.  In reply, first of all, it is noted that the amended claims recite soluble carboxymethyl cellulose as the at least one absorbent component in the claimed composition.  Secondly, limitations are not imported from the specification into the claims, and the claims do not specify relative to what solubility is being referenced; see new grounds of rejection under 35 in a hydrophobic material (see column 5, lines 19-20).  TO be dispersed may be considered either soluble or insoluble, however assuming arguendo that this disclosure intends to indicate the dispersion of a solid or insoluble component in a hydrophobic material, this disclosure then suggests the same component would be soluble in a hydrophilic (i.e., non-hydrophobic, aqueous) component, thereby meeting the claim.  
	Applicant concludes that there is no motivation to combine Gueret and Houze and that to do so appears improper hindsight reconstruction.  Applicant argues on page 11 of 12 of Remarks that Gueret does not provide motivation for modifying Houze as set forth in the rejection of record.
 In reply, the combination is maintained because Gueret teaches an advantage of including a water-absorbing agent such as carboxymethylcellulose to aid diffusion of a specific type of active compound and/or to improve adhesion of the patch tot eh skin (see column 5, lines 38-45 of Gueret).
In reply to Applicant’s argument that one would not have combined the cited references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It is clarified that Gueret has been cited for its teaching of water-absorbing agents to be desirably included in a drug delivery polymer matrix.  Gueret teaches that the advantage of including a water-absorbing agent in a polymer matrix is that upon contact with skin moisture, the particles of the water-absorbing agent take up water, thus promoting the solubilization of an active compound, providing nearly instantaneous bioavailability of that active compound (see column 5, lines 5-17).  Gueret specifies that on account of this component, otherwise incompatible liposoluble and hydrophilic active components may be desirably included in a single product (see column 4, lines 58-67).


Rejections Modified to Address Claim Amendments of 8/17/2020, No New References Cited
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 39, 42, 46-48, 50-55, and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houze et al. (US 2012/0189686 A1, previously cited) in view of Gueret (US 6,280,765 B1, previously cited).
The instant claims are drawn to a composition comprising (a) an adhesive, (b) at least one absorbent which is soluble carboxymethyl cellulose, (c) at least one active agent, (d) at least one soluble crystallization inhibitor which is polyvinylpyrrolidone, and a vehicle, with percentages by weight of the total formulation being further specified in the claims.
Houze teaches a transdermal levonorgestrel device and delivery system(see title).  As to (a), Houze teaches an adhesive polymer to be included, further specifying an amount of about 5-60% of the total polymer matrix product to be acrylic adhesive and about 20-80% of the total polymer matrix to be silicone adhesive (see [0007]).  This range overlaps with the instantly claimed range of 20-90% by weight.  As to (c), Houze teaches an active agent which may be levonorgestrel (see [0008]) which may be present in an amount of about 3% by weight (see [0007]), a value within the instantly recited range of 0.1 to 20% by weight of at least one active agent.  As to (d), Houze teaches the polymer matrix to include about 1-20% by weight of soluble PVP (see [0007]; see also [0056]-[0059]), a range overlapping with the instantly recited range of 0.1 to 30%.  As to component (e), it is noted that the instant specification as filed at paragraph [0037] discloses that the vehicle may be a polyhydric alcohol and further at paragraph [0050] that such vehicles may include components such as polyethylene or propylene glycols for instance.  Houze teaches polyhydric alcohols such as polyethylene glycol to be useful as a penetration enhancer (see [0069]-[0070]) where this component is useful in an amount of up to about 15% by weight (see [0072]), a range overlapping the instantly recited range of 0.1 to 30%.
Houze does not teach component (b) as enumerated above.  As to component (b), Gueret cures this deficiency.  Gueret teaches controlled delivery systems containing a polymer matrix for storing and delivering an active agent (see column 2, lines 10-20).  Like Houze, Gueret’s polymer matrix material may be adhesive in nature (see column 2, lines 24-27) and may be used for the delivery of a lipophilic active agent such as hormones (see column 4, lines 5-6).  Specifically regarding component (b), Gueret teaches the matrix to include at least one water-absorbing agent, an absorbent (see column 5, lines 19, 26, 27, and 46-51 in particular).  It is noted that Gueret teaches carboxymethylcellulose as an example of a desirable absorbent (see column 5, lines 19-27) where this component is preferably included in a proportion ranging from about 0.1 to about 30% by weight, a range entirely included by the instantly recited range (see column 5, lines 46-50).  
Both Houze and Gueret are directed to topically applicable polymer matrices having adhesive properties for the transdermal delivery of an active agent such as a hormone.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add an absorbent, a water-absorbing agent, such as carboxymethyl cellulose, as taught by Gueret to the formulations of Houze, with a reasonable expectation of success.  One would have been motivated to do so to desirably aid in diffusion of a specific type of active compound and/or improve adhesion of the patch to the skin as taught by Gueret (see column 5, lines 38-45).  
Gueret teaches that the advantage of including a water-absorbing agent in a polymer matrix is that upon contact with skin moisture, the particles of the water-absorbing agent take up water, thus promoting the solubilization of an active compound, providing nearly instantaneous bioavailability of that active compound (see column 5, lines 5-17).  Gueret specifies that on account of this component, otherwise incompatible liposoluble and hydrophilic active components may be desirably included in a single product (see column 4, lines 58-67).
	The limitations of claims 42, and 46 have been addressed above in regard to component “b” as enumerated by the examiner.
	The limitations of claims 47 and 48 have been addressed above in regard to component “c” as enumerated by the examiner.
	The limitation of claim 50 has been addressed above in regard to component “d” as enumerated by the examiner.  
	The limitations of claims 51-53 have been addressed above in regard to component “e” as enumerated by the examiner.
	As to claims 54, 55, and 60, which are directed to a Peel characteristic and a static absorption characteristic, it is the examiner’s position that since the combination of Houze and Gueret meet the structural limitations as outlined above, and since a product and its properties such as Peel and static absorption are inseparable, Houze and Gueret meet the claim.

Claims 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houze et al. (US 2012/0189686 A1) in view of Gueret (US 6,280,765 B1) as applied to claims 39, 42,  46-48, 50-55, and 60 above, and further in view of Jackson et al. (US 2005/0202073 A1, previously cited).
The teachings of Houze and Gueret have been delineated above.  Neither of these teaches hot melt adhesive as in claim 40.  It is noted that Houze teaches the adhesive concentration overlapping with the range recited in claim 41.
Jackson cures this deficiency.  Jackson teaches transdermal systems containing adhesive matrices for the delivery of an active agent such as in a preferred embodiment levonorgestrel (see [0067]).  Jackson’s transdermal delivery devices encompass acrylic pressure sensitive adhesives for instance (see [0078] Example 2) as a slow, controlled delivery matrix (see [0093])  Jackson teaches various functional adhesives including acrylic adhesives to be desirably useful in the drug delivery matrices (see [0032]) and further specifies that the adhesives may be hot melt (see [0033]).
Houze, Gueret, and Jackson teach adhesive products for the topical delivery of active agents such as a hormone or levonorgestrel.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select a hot melt adhesive such as an acrylic adhesive as suggested by Jackson (see [0033]) to be used as the particular adhesive in the formulations of Houze and Gueret, with a reasonable expectation of success.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious, and, in the instant case, Jackson establishes that a hot melt form of a specified adhesive is equivalently useful to alternate forms of said adhesive.  

New Grounds of Rejection Necessitated by Amendments of 8/17/2020
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-42, 46-48, 50-55, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 39 as amended recites “soluble carboxymethyl cellulose” without referencing in what said carboxymethyl cellulose is soluble.  Is it soluble in water or hydrophilic solvents?  Is it soluble in the adhesive composition claimed?  Is it soluble for instance when crosslinked and in a hydrophobic solvent?  Appropriate clarification is required.  Limitations are not imported from the specification into the claims.  Claims depending from a rejected base claim are also rejected here.

Conclusion
No claim is allowed.  No new reference is cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617